DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cecinas et al. (US 9604725).  Regarding claim 1, Cecinas teaches a rotary energy attenuating device for an energy attenuating seat having a seat back (3) and a seat pan (2) mounted to a seat rail member (5) with a track system (51a), comprising a rotary actuator (10/11) coupled with a gear meshing with the track system, a damper assembly (7a, 7b) for controlling rotation of the rotary actuator in response to an external force acting on the seat causing the position of the seat along the track system to change (see Figures 1-5 and column 9, lines 26-28).


Regarding claim 3, Cecinas teaches the track system extends along a linear path (see Figure 8).

Regarding claim 6, Cecinas teaches the rotary energy attenuating device is provided for the energy attenuating seat for a vehicle and the track system is oriented to permit a displacement of the seat back (3) and seat pan (2) along a path defined by the track system having a vertical component in response to an acceleration of the vehicle in the vertical direction (see Figures 7d and 8; column 7, lines 10-15).

Regarding claim 7, Cecinas teaches wherein the external force results from a dynamic event in the form of a collision or a blast event of a predetermined threshold magnitude (see column 7, lines 10-15).

Allowable Subject Matter
Claims 2, 4-5, 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not distinctly disclose or fairly suggest a modification to arrive at: the rotary actuator is located at a pivot of the seat back and seat pan.  Rather Cecinas teaches the rotary actuator at the back of the seat.
Regarding claim 4, the prior art does not distinctly disclose or fairly suggest a modification to arrive at: the track system extends along a curved path.  Rather Cecinas teaches a linear path.
Claim 5 depends from claim 4.

Claim 11 depends from claim 8.
Regarding claim 9, the prior art does not distinctly disclose or fairly suggest a modification to arrive at: the rotary actuator, and the damper assembly are each hydraulically operated by a hydraulic fluid.
Claims 10 and 13 depend from claim 9.
Regarding claim 12, the prior art does not distinctly disclose or fairly suggest a modification to arrive at: the damper assembly modulated by an occupant weight adjustment system for modulating the operation of the damper assembly as a function of a weight of an occupant of the seat.
Regarding claim 14, the prior art does not distinctly disclose or fairly suggest a modification to arrive at: the damper assembly including a biaser for restricting rotation the rotary actuator in response to the external force until the external force reaches a predetermined level.
Claim 15 depends from claim 14.
Regarding claim 16, the prior art does not distinctly disclose or fairly suggest a modification to arrive at: the seat back pivotally connected to the seat pan, the seat back and the seat pan independently pivotal relative to each other, the seat back including spaced apart seat back longitudinal members, the seat pan including opposed space apart seat pan longitudinal members, the rotary actuator extending between the seat back longitudinal members and the seat pan longitudinal members and pivotably attached to the seat back longitudinal members and the seat pan longitudinal members.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK R WENDELL/Primary Examiner, Art Unit 3636